 

Exhibit 10.18

 


$111,000 PROMISSORY NOTE




FOR VALUE RECEIVED, Silver Falcon Mining, Inc., a Delaware corporation (the
“Borrower”) with at least 1,160,000,000 common shares issued and outstanding,
promises to pay to JMJ Financial, a Florida and Nevada sole proprietorship (the
“Lender”), the Principal Sum along with the Interest Rate and any other fees
according to the terms herein.  This Note will become effective only upon
execution by both parties and delivery of the payment of Consideration by the
Lender (the “Effective Date”).

 

The Principal Sum is $111,000 (one hundred eleven thousand) plus accrued and
unpaid interest and any other fees.  The Consideration is $100,000 (one hundred
thousand) payable by wire (there exists a $11,000 original issue discount (the
“OID”)) upon closing of this Note.  THE PRINCIPAL SUM DUE TO LENDER SHALL BE THE
CONSIDERATION PAID BY LENDER PLUS AN APPROXIMATE 10% ORIGINAL ISSUE DISCOUNT AS
WELL AS ANY OTHER INTEREST AND/OR FEES.  The Maturity Date is two years from the
Effective Date (the “Maturity Date”) and is the date upon which the Principal
Sum of this Note, as well as any unpaid interest and other fees, shall be due
and payable.  The Conversion Price is the lesser of $0.005 or 70% of the lowest
trade price in the 25 trading days previous to the conversion (In the case that
conversion shares are not deliverable by DWAC an additional 10% discount will
apply; and if the shares are ineligible for deposit into the DTC system and only
eligible for Xclearing deposit an additional 5% discount shall apply; in the
case of both an additional cumulative 15% discount shall apply).  Unless
otherwise agreed in writing by both parties, at no time will the Lender convert
any amount of the Note into common stock that would result in the Lender owning
more than 9.99% of the common stock outstanding.

 

1.

Interest and Repayment.  A one-time Interest charge of 9.9% shall be applied to
the Principal Sum.  The Interest is in addition to the OID, and that OID remains
payable regardless of time and manner of payment by the Borrower.  The Borrower
may repay the Principal Sum prior to the Maturity Date and may make payments in
any amount at any time.

 

2.

Conversion. The Lender has the right, at any time after 180 days after the
Effective Date, at its election, to convert all or part of the outstanding and
unpaid Principal Sum and accrued interest (and any other fees) into shares of
fully paid and non-assessable shares of Class A common stock of the Borrower
(“Common Stock”) as per this conversion formula:  Number of shares receivable
upon conversion equals the dollar conversion amount divided by the Conversion
Price.  Conversions may be delivered to Borrower by method of Lender’s choice
(including but not limited to email, facsimile, mail, overnight courier, or
personal delivery), and all conversions shall be cashless and not require
further payment from the Lender.  If no objection is delivered from Borrower to
Lender regarding any variable or calculation of the conversion notice within 72
hours of delivery of the conversion notice, the Borrower shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto.  The Borrower shall
deliver the shares from any conversion to Lender (in any name directed by
Lender) within 3 (three) business days of conversion notice delivery.

 

3.

Conversion Delays.  If Borrower fails to deliver shares in accordance with the
timeframe stated in Section 2, Lender, at any time prior to selling all of those
shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Borrower (under Lender’s and Borrower’s expectations that any
returned conversion amounts will tack back to the original date of the Note).
 In addition, for each conversion, in the event that shares are not delivered by
the fourth business day (inclusive of the day of conversion), a penalty of
$2,000 per day will be assessed for each day after the third business day
(inclusive of the day of the conversion) until share delivery is made; and such
penalty will be added to the Principal Sum of the Note (under Lender’s and
Borrower’s expectations that any penalty amounts will tack back to the original
date of the Note).

 

4.

Reservation of Shares.  At all times during which this Note is convertible, the
Borrower will reserve from its authorized and unissued Common Stock to provide
for the issuance of Common Stock upon the full conversion of this Note.  The
Borrower will at all times reserve at least 250,000,000 shares of Common Stock
for conversion.

 

5.

This Section 5 Is Intentionally Left Blank.

 

 

 

1

 




6.

Terms of Future Financings.  So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Lender in
this Note, then the Borrower shall notify the Lender of such additional or more
favorable term and such term, at Lender’s option, shall become a part of the
transaction documents with the Lender.  The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion discounts, conversion lookback
periods, interest rates, original issue discounts, stock sale price, private
placement price per share, and warrant coverage.

 

7.

Default.  The following are events of default under this Note: (i) the Borrower
shall fail to pay any principal under the Note when due and payable (or payable
by conversion) thereunder; or (ii) the Borrower shall fail to pay any interest
or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC; or (x) the Borrower shall fail to meet all
requirements tosatisfy the availability of Rule 144 to the Lender or its assigns
including but not limited to timely fulfillment of its filing requirements as a
fully-reporting issuer registered with the SEC, requirements for XBRL filings,
and requirements for disclosure of financial statements on its website; or (xi)
the Borrower shall breach, default, cause an event of default, or fail to
perform under any agreements between the parties including but not limited to
the Settlement Agreement dated December 12, 2013 and the $759,640 Convertible
Promissory Note.




8.

Remedies.  In the event of any default, the outstanding principal amount of this
Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Lender’s election, immediately due and payable in cash at the Mandatory
Default Amount.  The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amount is either demanded or paid in full, whichever has a
higher VWAP, or (ii) 150% of the outstanding principal amount of this Note, plus
100% of accrued and unpaid interest, liquidated damages, fees and other amounts
hereon.  Commencing five (5) days after the occurrence of any event of default
that results in the eventual acceleration of this Note, the interest rate on
this Note shall accrue at an interest rate equal to the lesser of 18% per annum
or the maximum rate permitted under applicable law.  In connection with such
acceleration described herein, the Lender need not provide, and the Borrower
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Lender may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and the Lender shall
have all rights as a holder of the note until such time, if any, as the Lender
receives full payment pursuant to this Section 8.  No such rescission or
annulment shall affect any subsequent event of default or impair any right
consequent thereon.  Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.




 

2

 

 

9.

No Shorting.  Lender agrees that so long as this Note from Borrower to Lender
remains outstanding, Lender will not enter into or effect “short sales” of the
Common Stock or hedging transaction which establishes a net short position with
respect to the Common Stock of Borrower.  Borrower acknowledges and agrees that
upon delivery of a conversion notice by Lender, Lender immediately owns the
shares of Common Stock described in the conversion notice and any sale of those
shares issuable under such conversion notice would not be considered short
sales.

 

10.

Assignability.  The Borrower may not assign this Note.  This Note will be
binding upon the Borrower and its successors and will inure to the benefit of
the Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower’s approval.

 

11.

Governing Law.  This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to the conflict
of laws principles thereof.  Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Florida or in the federal courts located in
Miami-Dade County, in the State of Florida.  Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

 

12.

Delivery of Process by Lender to Borrower.  In the event of any action or
proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.

 

13.

Attorney Fees. In the event any attorney is employed by either party to this
Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

 

 

 

3




14.

Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.  Lender also has the right to have any such opinion
provided by Borrower’s counsel, in which case, if applicable, the Borrower shall
have an additional 48 hours to deliver the shares from that conversion to
Lender.

 

15.

Notices.  Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier.  Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.




[Signature Page to Follow]







Borrower:

Lender:

____________________________________________________

______________________________________________________

Pierre Quilliam

JMJ Financial

Silver Falcon Mining, Inc.

Its Principal

Chief Executive Officer




Date:  ____________________________________

Date:  ____________________________________

 

[Signature Page to $111,000 Promissory Note]





 

3












